1                                                             Honorable Barbara J. Rothstein
2

3

4

5

6

7                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
8                                AT SEATTLE
9    KING COUNTY, a Washington                            Case No. 2:14-cv-01957 BJR
     municipal corporation,
10
                                                          ORDER GRANTING PLAINTIFF’S
     Plaintiff,                                           MOTION FOR PARTIAL
11
     v.                                                   SUMMARY JUDGMENT RE:
12                                                        TRIGGER OF COVERAGE
     TRAVELERS INDEMNITY
13   COMPANY; et al.,
14   Defendants.
15

16

17           This matter comes before the Court on a Motion for Partial Summary Judgment

18   Regarding Trigger of Coverage, filed by Plaintiff King County. Plaintiff is suing

19   Defendants, various Insurers, for coverage related to defense and cleanup costs

20   associated with environmental property damage at two Superfund sites in Seattle (the

21   “Underlying Environmental Sites”). In this motion, King County is seeking a

22   declaration on what it characterizes as a “threshold legal question:” that coverage under

23   the policies at issue in this case is “triggered” if King County establishes, as it claims it

24   will at trial, that property damage occurred at the Underlying Environmental Sites

25   during the period covered by such policies.



     ORDER RE: TRIGGER OF COVERAGE             – Page 1
     Case No. 2:14-cv-01957
1           Ultimately, the Defendants do not oppose the substance of King County’s

2    motion. In their Response, however, they seek clarification of what is meant by the

3    word “triggered,” and specifically, urge that the Court not rule on the ultimate issues of

4    Defendants’ liability under the policies. See Defs.’ Response at 5 (“The Insurers do not

5    necessarily disagree with the proposition that, under Washington law, property damage

6    during the policy year triggers coverage under the typical occurrence-based policy, so

7    long as it is clearly understood that “trigger” in this context does not equate to a

8    conclusion that coverage exists under the policy.”).

9           The Court does not interpret Plaintiff’s motion as requesting such a ruling.

10   What King County is seeking is a declaration that under applicable Washington law, in

11   the context of continuous and progressive environmental property damage, proof of

12   such property damage having occurred during the policy period will “trigger” potential

13   coverage. Such trigger is a necessary—but not sufficient—element of establishing

14   entitlement to coverage under the policies at issue in this case. To quote directly from

15   King County’s Revised Proposed Order, therefore, the Court rules:

16          1. For purposes of this Order, the term “trigger of coverage” means “what event

17   must occur for potential coverage to commence under the terms of the insurance

18   policy” and “what must take place within the policy’s effective dates for the potential

19   of coverage to be ‘triggered.’” In Re Feature Realty Litig., 468 F. Supp.2d 1287, 1295,

20   n.2 (E.D. Wash. 2006);

21          2. Each of the policies at issue is triggered for each Underlying Environmental

22   Site (as defined in Plaintiff’s Motion) if King County proves that property damage at or

23   in connection with the site took place during the respective periods of the policies;

24          3. Washington applies the “continuous trigger” rule to environmental property

25   damage insurance coverage cases; and



     ORDER RE: TRIGGER OF COVERAGE            – Page 2
     Case No. 2:14-cv-01957
1             4. Therefore, Washington’s “continuous trigger” rule is applicable to this case

2    such that, if King County demonstrates that the environmental property damage at each

3    of the Underlying Environmental Sites was continuous and progressive during the

4    relevant period, all of the policies at issue in effect during the period of this property

5    damage are triggered for each of the sites. 1

6             The Court does not perceive Defendants as objecting to the proposed order as

7    worded. The Motion for Partial Summary Judgment Regarding Trigger of Coverage is

8    therefore GRANTED as set forth above.

9
           Dated this 28th day of March, 2019.
10

11

12                                                                  A
                                                                    Barbara Jacobs Rothstein
13
                                                                    U.S. District Court Judge
14

15

16

17

18

19

20

21

22   1
       The Court notes that one Defendant, Westport Insurance Corporation, filed a separate supplemental
23   objection to this motion, to highlight that the insuring agreements for two of its policies referenced in
     King County’s Fourth Amended Complaint have not been located. Westport Insurance asserts that King
24   County has therefore failed to meet its burden of demonstrating it is entitled to a ruling on what triggers
     coverage under those policies. King County responds that it intends to prove at trial that the language in
25   the two policies is materially similar to that in the other policies to which this ruling applies. If and when
     King County supplies such proof, this ruling will apply to those Westport policies as well.



     ORDER RE: TRIGGER OF COVERAGE                    – Page 3
     Case No. 2:14-cv-01957
